70754: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-24596: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70754


Short Caption:WEST SUNSET 2050 TRUST VS. NATIONSTAR MORTG., LLCCourt:Supreme Court


Related Case(s):79271


Lower Court Case(s):Clark Co. - Eighth Judicial District - A691323Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:07/14/2016 / Hoppe, CraigSP Status:Completed


Oral Argument:02/06/2018 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:02/06/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantWest Sunset 2050 TrustLuis A. Ayon
							(Ayon Law, PLLC)
						Margaret E. Schmidt
							(Former)
						
							(Maier Gutierrez & Associates)
						


RespondentNationstar Mortgage, LLCThera A. Cooper
							(Akerman LLP/Las Vegas)
						Aaron R. Maurice
							(Kolesar & Leatham, Chtd.)
						Allison R. Schmidt
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Donna M. Wittig
							(Akerman LLP/Las Vegas)
						Brittany Wood
							(Kolesar & Leatham, Chtd.)
						





Docket Entries


DateTypeDescriptionPending?Document


07/11/2016Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


07/11/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)16-21406




07/11/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.16-21408




07/11/2016Filing FeeFiling Fee Paid. $250.00 from Maier Gutierrez Ayon PLLC. Check No. 12090.


07/14/2016Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Craig A. Hoppe.16-22053




08/01/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-23861




08/12/2016Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.16-25120




08/15/2016Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.16-25259




08/29/2016Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within ten days from the date that appellants' response is served. Briefing is suspended.16-26836




09/29/2016MotionFiled Appellant's Response to August 29, 2016 Order to Show Cause.16-30278




11/10/2016MotionFiled Appellant's Motion for Leave to Supplement Response to August 29, 2016 Order to Show Cause.16-35231




11/21/2016Order/IncomingFiled District Court Order. Certified copy of order filed in district court on November 9, 2016 and Notice of Entry filed on November 10, 2016. (Order Granting Motion for Final Judgment.)16-36258




12/05/2016Order/ProceduralFiled Order Reinstating Briefing. We reinstate the deadlines for the filing of transcripts and briefs. Appellant shall have 15 days from the date of this order to file and serve a transcript request form. Appellant shall have 90 days from the date of this order to file and serve the opening brief and appendix. Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1). fn2[Appellant's motion for leave to supplement its response to the order to show cause is granted.]16-37590




12/21/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 01/15/14, 06/24/15, 07/13/15, 07/24/15, 04/04/16, 10/26/16. To Court Reporter: Susie Scofield.16-39606




12/21/2016Notice/IncomingFiled Notice of Appearance (Thera Cooper as counsel for the Respondent).16-39796




02/09/2017TranscriptFiled Notice from Court Reporter. Susan Schofield stating that the requested transcripts were delivered.  Dates of transcripts: 01/15/14, 06/24/15, 07/13/15, 10/26/16.17-04739




03/02/2017MotionFiled Stipulation to Extend the Deadline for Appellant to File Opening Brief and Appendix.17-07197




03/02/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief and Appendix due: April 5, 2017.17-07212




04/06/2017BriefFiled Appellant's Opening Brief.17-11419




04/06/2017AppendixFiled Joint Appendix Volume I.17-11420




04/06/2017AppendixFiled Joint Appendix Volume II.17-11421




04/06/2017AppendixFiled Joint Appendix Volume III.17-11423




04/06/2017AppendixFiled Joint Appendix Volume IV.17-11425




04/06/2017AppendixFiled Joint Appendix Volume V.17-11428




05/04/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Answering Brief due:  May 22, 2017.17-14898




05/10/2017Notice/IncomingFiled Substitution of Counsel (Luis A. Ayon, Esq., of Ayon Laww, PLLC appearing on behalf of appellant, West Sunset 2050 Trust, in place and stead of Maier Gutierrez & Associates.)17-15686




05/12/2017MotionFiled Stipulation for Extension to File Answering Brief (Second Request).17-15936




06/06/2017Order/ProceduralFiled Order Approving Stipulation. Respondent: Answering Brief due: June 21, 2017.17-18787




06/22/2017BriefFiled Respondent's Answering Brief.17-20745




06/22/2017Notice/IncomingFiled Errata to Joint Appendix Volumes III and IV.17-20747




08/01/2017MotionFiled Appellant's Motion to Extend Time to File Reply Brief.17-25433




08/07/2017Order/ProceduralFiled Order Granting Motion.  The clerk shall file the reply brief received on July 31, 2017.17-26196




08/07/2017BriefFiled Appellant's Reply Brief.17-26200




08/07/2017Case Status UpdateBriefing Completed/To Screening.


12/13/2017Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument on the next available calendar.17-42938




12/20/2017Notice/IncomingFiled Notice of Association of Counsel (Aaron Maurice and Brittany Wood as counsel for the Respondent).17-44027




12/28/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, February 6, 2018, at 1:30 p.m. for 30 minutes in Las Vegas.17-44830




01/03/2018Notice/IncomingFiled Appellant's Letter Requesting Rescheduling of En Banc Oral Argument Hearing.18-00257




01/05/2018Order/ProceduralFiled Order Denying Motion.  The motion to continue oral argument is denied.18-00708




01/18/2018Notice/IncomingFiled Notice of Change of Address. (Akerman LLP)18-02607




01/22/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-02861




01/30/2018Notice/IncomingFiled Notice of Appearance.  Ariel E. Stern, Esq., of the law firm of Akerman, LLP appearing as counsel for respondent.18-04153




02/06/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


06/28/2018Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Douglas/Cherry/Gibbons/Pickering/Hardesty/Parraguirre. 134 Nev. Adv. Opn. No. 47.18-24596




07/23/2018RemittiturIssued Remittitur.18-27998




07/23/2018Case Status UpdateRemittitur Issued/Case Closed.


08/03/2018RemittiturFiled Remittitur. Received by District Court Clerk on July 27, 2018.18-27998





Combined Case View